     Case 3:18-cv-00336-MMD-WGC Document 57 Filed 06/26/20 Page 1 of 1


1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                                ***

9     FRANK ZANINI,                                Case No. 3:18-cv-00336-MMD-WGC

10                                Petitioner,                       ORDER
            v.
11
      WARDEN BAKER, et al.,
12
                               Respondents.
13

14         Petitioner filed an unopposed motion for an extension of time (third request) (ECF

15   No. 56). The Court finds good cause exists to grant the motion.

16         It therefore is ordered that Petitioner's unopposed motion for an extension of time

17   (third request) (ECF No. 56) is granted. Petitioner will have up to and including July 2,

18   2020, to file an opposition to the motion to dismiss (ECF No. 51).

19         DATED THIS 26th day of June 2020.

20

21                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
